Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 1 of 15 Page|D #: 37

UNITED STATES DISTRICT C()UR'I`
FOR THE DISTRICT OF DELAWARE

 

fn re Ex Parte Appiication of
Duet Group Limz'fed,

Applicant,

For an Order Pursuant to 28 U.S.C. § 1782
Granting Leave to Obtain Discovery from
Colony Capital, LLC for use in a Foreign
Proceeding.

Case No.

 

 

 

EX PARTE APPLICATION OF DUET GROUP LIMI'I`ED FOR AN ORDER
PURSUANT TO 28 U.S.C. § 1782 GRANTING LEAVE TO
AI DI C() ERY F R F()REIG PROCEEDI

Duet Group Limited (“Duet”) makes this Application for an order, pursuant to 28 U.S.C.
§ 1782, granting it leave to serve a subpoena for the production of documents upon Colony
Capital, LLC (“Colony”) related to a foreign legal proceeding (the “English Action”) Barthélemy
Holdings LLC (“Barthe’lerny”) maintains against Duet.

AT THE APPLICATI N

l. This is a limited-purpose action to obtain evidence of communications by and
between Colony and Barthélemy, as weil as Colony’s own internal communications
(Declaration of John Paul Fulco (submitted in support of this Application), Par. 2). Barthélemy,
Duet Trust and Fiduciary Services S.A. (“DTFS”) and Duet (solely as guarantor of DTFS’s
obligations) were parties to a series of investment agreementsl for the development of a luxury
hotel on the French Caribbean island of Saint Barthélemy (the “Hotel”). (Fulco Decl., Par. 2).
Colony owned and controlled a special purpose entity (Coliin Grand-Cul-de-Sac Funding S. a r.

l., a Luxembourg entity ("Colfin")) Which loaned money to both the holding company

 

1 The investment agreements that are the main focus of the English Action are dated August 14, 2012 and
Deceinbe1'23, 20£4.

 

Case 1:19-mc-OOO49-UNA Document 1 Filed'03/01/19 Page 2 of 15 Page|D #: 38

developing the Hotel, and to DTFS With respect to its development of two villas (“Villa Loan”)
abutting the Hotel project. (Fulco Decl., Exh. A, Claim, Par. 12; Exh. B, Defence, Par. 15).2

2. While Duet was attempting to work out a forbearance agreement as to the Villa
Loan in April 2016, Colt`ln foreclosed upon shares Duet had pledged in DTFS, becoming the
owner of DTFS and its interest in the villas and the Hotel project (of which, by that time
Barthélemy had taken over complete controi). (Fulco Decl., Par. 3). In short order, Colony then
sold the foreclosed interest to Barthélemy’s affiliate for below fair market value. (Fulco Decl.,
Par. 3). Duet asserts and the evidence exchanged to date supports that this Was not simply
fortuitous This was not serendipity. Instead, this was a planned effort by and between
Barthélemy, its affiliate and its principal, Mark Nunnelly, to interfere With DTFS’s forbearance
negotiations with Colfln, encourage Colfin’s foreclosure and use Colfin’s foreclosure as the
pretext for its plot to cheat DTFS out of its interest in the viilas (and undeveloped plot) and the
Hotel. (Fuico Decl., Par. 3).

3. As described more fully below, the information Duet seeks bears upon its
defenses and counterclaim in the English Action, specifically: that (a) Barthélemy was fully
aware of the progress of the l-Iotei development, as well as its cost, and having participated in all
decisions concerning the project, Barthélemy was responsible for any Hotel development issues
(Defence, Par. 54); (b) Barthélemy, its affiliate and Nunnelly improperly interfered with Duet’s
negotiations with Colfin to forbear from foreclosing on Duet’s pledged shares in DTFS', (c)
Barthélemy breached its duties of cooperation under the investment agreements and in equity by
failing to repay the loan, and further contending that repayment required its approval - which it

refused to authorize; and finally (d) Barthélemy, its affiliate and Nunnelly encouraged Colfin to

 

2 DTFS also owned the iand for the development of a third viila, Which was conditionally sold to
Barthélerny in 2014.

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 3 of 15 Page|D #: 39

foreclose and, upon Colfin’s foreclosure, Barthélemy purchased Colfin and the foreclosed
interest (which Duet had pledged and was the subject of the foreclosure) in the villas (including
the undeveloped plot) and the Hotel project, at a fraction of fair market value. (Defence, Pars.
89-90, 97-98).

4. Barthélerny is controlled by Mark Nunnelly (an American investor and former
Managing Partner at Bain Capital, LLC), his Wife Denise Dupré, family and family trusts and is
managed by David Tanner. (Fulco Decl., Par. 5 g Defence, Par. 2). Accordingly, in the English
Action, Barthélemy identified Nunnelly, Dupre' and Tanner as relevant Barthélemy custodians
(the “Barthélemy Custodians”) from which it has provided disclosurel (Fulco Decl., Exh. C).
Duet now seeks communications by and between the Barthélerny Custodians and Colony and its
agents.

5. Based upon Baithélemy’s own disclosure in the English Action, it is
incontrovertible that the Barthelemy Custodians had communications with Colony’s David S.
Schwaltz, Managing Director of Colony, Kevin l\/l. Moosbrugger, Associate Vice President of
Colony, Jonathan Kasirer, upon information and belief Associate Vice President of Colony, and
Terry Scanion, Colony’s construction consultant (together, the “Colony Custodians”) -» on
matters that bear upon Duet’s defenses and counterclaim in the English Action. (Fulco Decl.,
Par. 6). These are the communications as to which Duet seeks discovery.

6. As Colony is not a party to the English Action, and is outside the jurisdiction of
the Court in the English Action, the Couit in the English Action cannot compel Colony to
produce the requested discovery In addition, upon information and belief, as Baithélemy does
not have custody, possession or control over the Colony and Colfin documents at issue, it cannot

be compelled by the Court in the English action to produce the Colony Custodians’

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 4 of 15 Page|D #: 40

communications with the Barthélemy Custodians or the Colony Custodians’ communications
with one another 'i`he scope of Duet’s request is entirely reasonable and lawful, and there is
simply no other way for Duet to obtain the requested information Hence, Duet is compelled to

make this Application.

RELE A T ENTITI I DI ITO A D E
7. Duet is a Hong Kong limited company. 1
8. Non-party Colony Capital, LLC is a corporation organized under the laws of the

State of Delaware. (Fulco Decl., Par. 8, Exh. D).

9. The Court has subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1331, because this action arises under the laws of the United States, specifically 28
U.S.C.§ 1782.

10. This Court is the proper venue for this action, because Colony is organized under
the laws of this State and can be found in this District.

BACKGROUND OF THE ENGLISH ACTION

ll. As mentioned above, Barthélemy, DTFS and Duet were parties to a series of
investment agreements for the development of the Hotel, the construction of which Was
completed in the second-half of 2016. (Fulco Decl., Par. 10).

12. On June 12, 2017, Barthélemy initiated the English Action against Duet that is
now pending with the High Court of lustice, Queen’s Bench Division, Commercial Court in
England under claim number CL-2017-000370. (Fuico Decl., Par. ll).

13. The English Action arises out of Duet’s alleged breach of certain guarantees of
DTFS’s warranties and obligations to Barthelemy under the investment agreements for the
development of the Hotel. (Fulco Decl., Par. 12). Barthélemy asserts, inter alia, that DTFS

breached certain warranties allegedly given as to the Hotel Budget, the completeness of

 

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 5 of 15 Page|D #: 41

information provided to Barthélemy, and specifications as to the Hotel.. (Fulco Decl., Par. 12,
Ciaim, Pars, 26, 30-36 and 37-42). lt further asserts that DTFS failed to pay for certain costs and
fund certain obligations under the investment agreements which Duet guaranteed (Claim, Pars.
43-48). Balthélemy’s claims against Duet are based solely upon DTFS’s alleged breaches and
Duet’s alleged failure to make good on its guarantee of DTFS’s warranties (Claim, Par. 27).

l4, Duet filed defenses and a counterclaim in the English Action, as well as
amended defenses and a counterclaim (references herein are solely to the amended pleading).
(Fulco Decl., Par. 13). Duet asserts that, as a result of holding a substantial ownership interest in
the holding company through which the Hotel project was being developed, from 2012 to 2014
Nunnelly and Dupré held two of the four positions on the development’s management
committee, and then from 2014 onward, Barthélemy controlled Six of the seven positionsl
(Defence, Pars. 8(b) and 23(d)). Duet further asserts that the management committee, and by
extension Barthélemy, Was involved in the management and decision-making concerning the
development of the Hotel. (Defence, Pars. 8(b)(c)(d)(e) and 16(d)(e)(f)). lt is Duet’s position
that (i) the Hotel Budget, the accuracy of which was warranted by'DTFS, Was approved by
Nunnelly and Dupré (Defence, Para 8(g)), and (ii) DTFS did not breach the Hotel Budget
Accuracy Warranty (Defence, Par. 51(a)). Further, Duet contends that DTFS did not breach the
Hotel Specification Warranty in the 2012 and 2014 Investment Agreements. (Defence, Pars.
57(b) and 60). lndeed, Barthélemy itself is responsible for any development issues. (Defence,
Par. 54).

15. As a result of Colfin’s foreclosure of Duet’s pledged shares in DTFS and
Barthélemy’s purchase of Colfin through its affiliate (LEBV Holdings LLC (“LEBV”), a

Delaware limited liability company (Fulco Decl., Exh E)) in August 2016, Barthélerny now owns

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 6 of 15 Page|D #: 42

and controls DTFS and Duet’s interest therein, including its interest in the villas (and the
undeveloped plot) and the Hotel project (Claim, Par. 24, Defence, Par. 43).

16. Duet asserts a counterclaim that Barthélemy’s seizure of Duet’s interest in the
villas and the Hotel project was all the result of a premeditated conspiracy beginning as early as
the Fall of 2015 to_interfere with and derail Duet’s forbearance negotiations, encourage Colfin to
foreclose, and purchase Colfin after it had foreclosed, resulting in a windfall to Barthélemy and
constituting a breach of Barthélemy’s obligations under its investment agreement with DTFS and
Duet and principles of equity. (Defence, Par. 97).

17. The parties to the English Action have recently been engaged in the English
discovery process, known as disclosure, and have exchanged documents, but as set forth above,
an Order from this Court is the only means by which Duet can obtain its requested discovery
(Fulco, Decl., Par. 17).

T."ze Hotel Agreements amf Barthe'lemy ’s Management ofthe Project

18. Barthélemy, DTFS and Duet entered into an investment agreement, dated
August 14, 2012 (the “20} 2 Agreernent”), for the development of the Hotel in which Barthélemy
held a 44.44% interest and DTFS held a 55.66% interest in the project. (Claim, Par. 11). DTFS
was designated as the sponsor in the 20i2 Agreement. (Claim, Par. 10). The 2012 Agreement
was superseded by a 2013 Agreement, and an investment agreement, dated December 23, 2014
(the “2014 Agreement”). (Claim, Par. 14 and 19). As a result of the 2014 Agreement,
Barthélemy held a 78.75% interest and DTFS held la 21.25% interest in the project (Defence,
Par. 22).3 Duet'guaranteed a number of DTFS’s warranties under the 2012 Agreement and 2014

Agreement. (Claim, Par. 27). However, Barthélemy was, at all times, an active investor in the

 

3 On the same date as the 20l4 Agreement, DTFS entered into an agreement with Barthélemy for the sale
of, inter alia, DTFS' remaining (indirectiy held) interest in the l-IoteI, taking Barthélemy‘s interest in the
Hotel to 100%.

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 7 of 15 Page|D #: 43

Hotel project (Defence, Pars. 80) and Par. l6(i)).

19. While DTFS was tasked with managing the development of the Hotel, its '
management and the project’s 20l2~2013 and 2013~2014 business plans, as well as all major
contracts Were at all times subject to the oversight and approval of the management committee
which included Nunnelly and Dupré as representatives of Barthelemy. (Defence, Pars. 8(b), (c),
(d)» (€), (i), (s) and 16(4), (@), (f)» (s), (h)).

20. Given Colony’s interest as a lender to the Hotel project and the villas
development, it maintained a close watch on the progress and financial viability of each. lndeed,
it appointed Scanlon as its own construction consultant to oversee and monitor the construction
of the Hotel and later the villas. (Defence, Par. 16(j)). Colony’s consultant extensively reviewed
the Hotel Budget and made a number of recommendations which were approved by the
management committee (Defence, Par. 16(k)).

Tlre 2014 Agreement -» Barthe'lemy Trzkes Conrrol

21. By 2014, it was evident that Barthélemy and Duet had very different goals and
visions for the Hotel. (Defence, Par. 21). ln short, for Barthélemy this was a vanity project, a
trophy to serve as an homage to Dupré’s work in the hotel and restaurant business (Defence,
Par. 21). For Duet, however, this was a real-world project with real-world investor dollars
(Defence, Par. 21). lt wanted to complete the Hotel project as a five~star resort, but it wanted to
do so as quickly and efficiently as possible. (l)efence, Par. 21). For Duet this was business lt
was not about stroking anybody’s ego. (Defence, Par. 21).

22. As a result, the parties entered into the 2014 Agreement to reflect their new deal
(Def`ence, Par. 23). Under the 2014 Agreement and related agreements, Barthélemy agreed to

provide any additional necessary funding for the project, purchased DTFS’s interest in the

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 8 of 15 Page|D #: 44

project and further agreed to purchase DTFS’s interest in the undeveloped land for the third
Villa. (Defence, Pars. 22, 23 and 29). This gave Barthélemy a 100% interest in the Hotel
project, and left DTFS with the two villas and a 21 .25% security interest in the Hotel. (Defence,
Pars. 23 and 29). ln addition, the Hotel project was no longer managed by DTFS under the
oversight of the management committee, since Barthélemy held six of the seven management
committee positions, with only one position being held by DTFS. (Defence, Par. 23(d)). Thus,
beginning with and continuing from December 2014 to present, Barthéierny (and by extension
Nunnelly) has had complete and total control over the Hotel project. (Defence, Par. 23(e)).
The Foreclosure

23. The two DTFS villas were completed in 2015, but they could not be sold
because they were covered by the same development permit as the Hotel, and due to
Barthelemy’s new and expanded plans for the Hotel, it was not complete (Defence, Par. 32).
As a result, Colfin agreed through three forbearance agreements to extend the maturity of the
Villa Loan (which originally matured in October 2015) to April 1, 2016. (Defence,-.Par. 33). By
March 2016 the Hotel was still some months from completion (Defence, Par. 33). Colfin had
indicated it was willing to extend the maturity of the Villa Loan again, and the parties had agreed
in principle upon the terms for such an extensionl (Defence, Par. 33). But, without any
explanation, on April 13, 2016 Colfin changed its position and foreclosed on the Villa Loan by
and through an action on Duet’s pledged shares in DTFS. (Defence, Par. 34).4

24. . By reason of Colfin’s foreclosure, it obtained Duet’s interest in DTFS and
thereby its interest in the two developed villas and the one undeveloped piot, as well as its

interest in the Hotel project. (Defence, Par. 35). in so doing, Colfin obtained assets worth

 

4 Colfin’s enforcement actions taken with respect to the Share Pledges have been challenged in the
Luxembourg courts in a currently pending action.

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 ` Page 9 of 15 Page|D #: 45

approximately €50 million in discharge of a total debt of around €21.5 million (including interest
and charges). (Defence, Par. 36). If Colony had indicated it was not willing to agree to a further
extension, Duet could have and would have timely obtained refinancing to repay the Villa Loan.
(Defence, Par. 33).

l 25. lt is now clear'that throughout the negotiations between the Duet and Colfin,
Barthélemy was in undisclosed active negotiations with Colfin seeking to acquire all three villas
and Duet’s interest in the Hotel project at substantially below their true value. (Defence, Par.
40). The foreclosure and sale were prompted or encouraged by the prior intervention of
Barthélemy. (Defence, Par. 34).

26. From December 2015 onwards, Nunnelly and Dupre had been considering along
with their management team at Barthe'lemy the value that would be generated if the villas were
managed as part of the Hotel. (Defence, Par. 33A). By March 2016 at the latest, Nunnelly had
concluded that Barthéiemy should seek to acquire DTFS’s interest in the development (including
the villas). (Defence, Par. 33A). He believed that the simplest and best route to do this was for
Colfin to foreclose on Duet’s pledged shares in DTFS and then for Colony to sell Colfin to
Barthélemy’s affiliate (Defence, Par. 33A). This would allow Barthélemy to acquire DTFS’s
interest in the development for a fraction of its market value. (Defence, Par. 33A).

27. Unbeknownst to Duet, in order to encourage Colfin to foreclose, rather than

 

extend the Villa Loan, on or about April 12, 2016 (the day before Colfin foreclosed), David
Tanner advised Colfin that Barthélemy was willing to purchase the collateral for the Villa Loan
at a sum equaling or exceeding the amount then outstanding under the Villa Loan. (Defence,
Par. 33). Negotiations as to the terms of the purchase of the collateral began on the morning of

April 13, 2016 (the day of Colfin’s foreclosure) between lawyers for Barthélemy and lawyers for

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 10 of 15_Page|D #: 46

Colfin, all of which was concealed from the Duet. (Defence, Par. 3313). Foliowing the
foreclosure, Barthélemy and Colfin continued to engage in covert discussions about purchasing
the foreclosed assets (Defence, Par. 38).

28. In the various discussions between Duet and Colfin, from April 13, 2016
onwards, Duet clearly communicated that it was ready willing and able to repay the Villa Loan
and, despite being denied access to the corporate paperwork and access to the villas, within a few
weeks of the foreclosure obtained financing of €20 million from GarantiBank, which it placed
into escrow ready to repay the Villa Loan. (Defence, Par. 39). The only reason these funds
had not been raised earlier was because Colfin had expressed a willingness to extend the Villa
Loan. (Defence, Par. 39).

29. Furthermore, Barthélemy sought to prevent Colony from accepting repayment of
the Villa Loan (and consequently reversing the foreclosure) by contending that under the terms
of the agreements in place between DTFS and Barthélemy, this could not take place without
Barthelemy’s approval, which it refused to provide (Defence, Par. 41).

30. The negotiations between Barthelemy and Colony ultimately resulted in
Barthélemy’s affiliate (LEBV) purchasing the foreclosed assets by buying Colfin, pursuant to a
contract dated August 26, 2016. (Defence, Par. 42).

31. Barthe'lemy is now beneficially interested in and indirectly controls 100% of the
Hotel and the three villas (Defence, Par. 43).

Defences and Counterclaim

32. Duet denies DTFS’s Hotel Budget Accuracy Warranty Was false and that the-

Hotel Specification Warranty was false (Defence, Pars 51 and 57). Duet also denies that

Barthelemy has suffered any loss in respect of any breach of either warranty (Defence, Pars 54

10

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 11 of 15 Page|D #: 47

and 61). Duet further maintains that Barthélemy may not recover any such purported loss, as a
result of its failure to meet its duty to mitigate (Defence, Pars 54 and 6l). Finally, Duet asserts
defenses denying that DTFS breached its alleged obligations to Barthe'lemy (Defence, Pars. 74-
88).

33. With respect to Duet’s counterclaim, it relies, in palt, on Clause 20.11 of the
2014 Agreernent, which provides that, in the event of a default on the Villa Loan, Barthélemy
could do only one of two things: (a) nothing; or (b) it could cure an event of default or pre-
pay/redeem all or part of the Villa Loan, with any money paid by Barthelemy on behalf of DTFS
being treated as a loan between the joint venture paitners, to be repaid in accordance with the
detailed mechanics set out in the 2014 Agreement. (Defence, Par. 78). Therefore, Barthélemy
did not have the authority to circumvent the contractually agreed upon provisions (Defence,
Par. 79). Moreover, the investment agreements created an implied duty for Barthélemy to take
all reasonable steps to allow the development to succeed, and further had an equitable duty to
cooperate with DTFS. (Defence, Pars. 81-84).

34. Duet alleges that Barthélemy engaged in an unlawful conspiracy with its affiliate
and Nunnelly wherein (a) they all interfered with Duet’s negotiations with Colfin to forbear from
foreclosing on Duet’s pledged shares in D'l`FS, (b) Barthélemy breached its duties of cooperation
under the investment agreements and in equity to see the project succeed for DTFS, by failing to
repay the loan, and by further contending that Duet’s repayment required its approval - which it
refused to authorize, and finally (c) Barthélemy encouraged Colfin to foreclose on the Villa
Loan, and upon Colfin’s foreclosure - whereby Colfin obtained assets far in excess of the value
of the Villa Loan -- purchased Colfin and therefore DTFS’s interest in the villas and

undeveloped plot and the Hotel project at a fraction of its fair market value. (Defence, Pars. 85-

ll

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 12 of 15 Page|D #: 48

87, 89-90, 97-98).

Discovery to Date Supports Ret'evance ofrmd Needfor the Discovery from Colony

35. Barthélemy’s disclosure in the English Action confirms that it communicated
with Colony (including its construction consultant) regarding the Hotel development (including
the cost and specification of the same) and Barthe'lemy’s participation in the management and
oversight of that development, all of which bears upon Whether DTFS breached any of its
warranties under the 2012 and 2014 Investment Agreements in the first place, and whether Duet
can be held liable for guarantees as to same. Barthe'lemy’s disclosure in the English Action
further confirms that: (a) Barthélemy expressed interest in acquiring the villas well before Colfin
foreclosed; (b) Barthélemy communicated with C_olony during the forbearance regarding
Colfin’s forbearance, the value of the villas and its interest in acquiring the villas', (c) Barthelemy
communicated with Colony regarding Colfin’s foreclosure; and (d) Barthélemy communicated
with Colony regarding its acquisition of the foreclosed assets For example:

*There are e»mails from as early as December 2015, from Nunnelly to Tanner,
recounting a conversation with David S. Schwartz, Managing Director of Colony, who noted that
(despite the then existing forbearance) Colony had already done the foreclosure analysis and it
had concluded that it would likely take the villas over, because the fair market value was in
excess of the amount owed. (Fulco Decl., Par. 17(i)). In that same e-mail, Nunnelly noted that
Dupré asked him to prepare rough numbers on acquisition of the villas in the event Colfin
foreclosed (Fulco Decl., Par. 17(i)). Again, in that same e~mail, Nunnelly notes that the whole
matter would likely play out over the succeeding four months (Fulco Decl., Par. 17(i)).

*In a January 20l6 e-mail from Tanner to Nunnelly and Dupre, Tanner noted
Kevin Moosbrugger of Colony was “selling” the villas to him and that Colony was not optimistic
that DTFS could maintain the interest/cost outlays over the following four months (Fulco Decl.,
Par. 17(ii)).

*In an e-maii from Barthélemy’s counsel to Colony’s counsel, the day before the
foreclosure, Barthe'lemy’s counsel notes that Barthélemy’s Tanner and Colony’s Schwartz

suggested that the attorneys speak concerning Colony’s prospective enforcement of Duet’s share
pledges (Fulco Decl., Par. l'7(iii)).

12

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 13 of 15 Page|D #: 49

*ln a May 2016 e-mail from Colony’s Schwartz to Barthélemy’s Nunnelly,
concerning the terms of a sale of Colfin to Barthélemy affiliate, Colony unsurprisingly proposed
- that Barthélemy indemnify it, as it recognized the foreclosure and subsequent sale was all carried
out at the direction of Barthélemy, and that Barthélemy stood to enjoy a windfall by acquiring
the foreclosed assets for far less than the fair market value, and further avoiding certain financial
obligations under the investment agreements (Fulco Decl., Par. l7(iv)).

36. Balthe'lerny’s real-time communications with Colony, as well as Colony’s
internal communications on matters pertaining to the development of the Hotel and villas, as
well as Colfin’s forbearance, valuation of the assets subject to foreclosure, foreclosure and any

plan for Colony to sell Colfin to Barthélemy’s affiliate all bear upon Duet’s defenses and

counterclaim in the English Action.

28 §§,§,§§, § 1782
37. 28 U.S.C. § 1782 authorizes this Court to order any person in the District to
produce documents for use in a foreign proceeding upon the application of any person with an
interest in that proceedingl Specifically, 28 U.S.C. § 1782(a) provides:
The district court of the district in which a person resides or is found may order
him to give his testimony or statement or to produce a document or other thing for
use in a proceeding in a foreign or international tribunal . . . . The order may be
made . . . upon the application of any interested person and may direct that the
testimony or statement be given, or the document or other thing be produced,
before a person appointed by the court. . . . To the extent that the order does not
prescribe otherwise, the testimony or statement shall be taken, and the document
or other thing produced, in accordance with the F ederal Rules of Civil Procedure.
38. To obtain discovery in aid of a foreign litigation, a petitioner must show: (l) that
the person to provide discovery resides or is found in the district where the application is made,
(2) that the information sought is “for use in a proceeding in a foreign or international tribunal,”
and (3) that the petitioner is an “interested person” in the foreign proceeding 28 U.S.C. § 1782.
39. Duet satisfies each of these requirements because (1) Colony is organized under

Delaware law and is found in this District; (2) the evidence that this action and the Subpoena

seeks will be used to support Duet’s defenses and counterclaim in the English Action', and (3)

l3

 

Case 1:19-mc-OOO49-UNA - Document 1 Filed 03/01/19 Page 14 ot 15 Page|D #: 50

because Duet is a party to the English Action it is clearly an interested party.

40. Duet also satisfies the discretionary factors set forth by the Supreme Court in Intel
Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004).

41. Courts routinely grant § 1782 petitions ex parte Duet is committed to avoiding
the imposition of any undue burden on Colony in connection with the proposed subpoena
(Fulco Decl., Par. 17).

42. l“Iaving satisfied the legal and factual requirements for a § 1782 application, Duet
respectfully requests the Court issue an Order allowing it to serve a subpoena seeking
communication by and between the Barthélemy Custodians and the Colony Custodians, as well
as Colony’s own internal communications A copy of Duet’s proposed subpoena (the '-
“Subpoena”) is attached hereto as Exhibit A. And, a proposed order granting the relief sought
herein is attached hereto as ExhibitB.

TH BP E A

43. The Subpoena, a copy of which is attached hereto as Exhibit A, seeks all
communications (specificaily including electronic) by and among the Barthéiemy Custodians
and the Colony Custodians, during the period January l, 2012 to the present, concerning the
Hotel, the villas, valuations of the Hotel and the villas, the Vilia Loan, the forbearance, the
foreclosure, and Barthélemy’s purchase of Colfin.

44. -Permitting the requested discovery will allow for a full and fair adjudication of

the English Action based on all available and relevant information

14

 

Case 1:19-mc-OOO49-UNA Document 1 Filed 03/01/19 Page 15 ot 15 Page|D #: 51

RB.AXER.H)RBELIEE
WHEREFORE, Duet respectfully requests an Order pursuant to 28 U.S.C. § 1782:

(l) Granting Duet leave to serve the Subpoena upon Colony; and

(2) Such other relief as the Court deems just and proper.

OFFIT KURl\/IAN P.A.

/s/ G. Kevin Fasic

G. Kevin Fasic, Esquire (DE 3496)
1201 North Orange St., Ste 10 East
Wilrnington, DE 19801

(3()2) 351-0901
l<fasic@offitkurman.com

Of Counsel:

John Paul Fulco, Esquire
Offit Kurman, P.A.

10 san 140th street

New Yorl<, NY 10016
347-»5 89-8550
jfulco@offitkurman.com

Dated: February 28, 2019

15

 

